Citation Nr: 1234563	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  11-02 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for gastroesophageal reflux disease based upon VA surgery for mitral valve prolapse in May 2008

2.  Entitlement to compensation under 38 U.S.C. § 1151 for mitral valve prolapse based upon VA surgery for mitral valve prolapse in May 2008.

3.  Entitlement to compensation under 38 U.S.C. § 1151 for high cholesterol based upon VA surgery for mitral valve prolapse in May 2008.

4.  Entitlement to compensation under 38 U.S.C. § 1151 for paralysis of the left vocal cord based upon VA surgery for mitral valve prolapse in May 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to August 1990.

This case comes to the Board of Veterans' Appeals (Board) on appeal from May 2009 and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.


REMAND

The Veteran testified before the undersigned Veterans Law Judge in May 2012 at the Buffalo RO.  By letter dated in August 2012, the Board notified the Veteran that a written transcript of the proceeding could not be produced.  The Board afforded the Veteran the option of another hearing or proceeding with the appellate records as it is.  He indicated a desire to have another hearing before a Veterans Law Judge at the local RO.

Accordingly, the case is REMANDED to the RO for the following action:

The Veteran should be scheduled for a Travel Board hearing in accordance with the docket number of his appeal.

By this remand the Board intimates no opinion as to any final outcome warranted.





The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

